DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “by means of…” in claim 1.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 11 is objected to because of the following informalities:  “senor” appears to be a typo of “sensor”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-20, in each of claim 1 and 12, the phrase "or otherwise alter" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or otherwise alter"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Regarding claims 1-20, in each of claims 1 and 12, the recitation “the presence of the unintended release of pyrophoric materials” lacks antecedent basis, and is unclear as to where in the claimed “system” “the unintended release” is occurring and therefore lacks clear metes and bounds.
Regarding claim 3, “the passageway” lacks antecedent basis in the claims.
Regarding claim 7, “the passageway” lacks antecedent basis in the claims.
Regarding claim 8, “the reintroduction of oxygen” lacks clear antecedent basis in the claims.
Regarding claim 9, “the re-introduction of oxygen” lacks clear antecedent basis in the claims.
Regarding claim 10, “the reaction” lacks antecedent basis in the claims; also it appears it might refer to “a reactant”, as it is unclear how one would “mix the reaction” because a reaction is not a physical thing that one can mix.
Regarding claim 11, “the abate state and post-abate state” lacks antecedent basis in the claims.
Regarding claim 14, “the passageway” lacks antecedent basis in the claims.
Regarding claim 17, “a hazard volume” lacks antecedent reference to “at least one hazard volume” in claim 12, upon which claim 17 depends, and therefore should recite “the at least one hazard volume” to overcome this rejection.
Regarding claim 18, “a standby state each able to transition an abate state” is confusing firstly because the recitation “each able” is unclear what “each” is referring back to – “each of the ready state, the access state and the standby state able” would overcome this rejection; secondly “to transition an abate state” appears to be missing a transitional word, i.e. “transition between
Regarding claim 18, the second recitation of “an abate state” should use antecedent terminology to the earlier recitation, or use a different phrase if it is a different limitation.
Regarding claim 19, “The method of abating” lacks antecedent basis and reciting “A method of abating” would overcome this rejection.
Regarding claim 20, “a standby state each able to transition an abate state” is confusing firstly because the recitation “each able” is unclear what “each” is referring back to – “each of the ready state, the access state and the standby state able” would overcome this rejection; secondly “to transition an abate state” appears to be missing a transitional word, i.e. “transition between an abate state” would overcome this rejection.
Regarding claim 20, the second recitation of “an abate state” should use antecedent terminology to the earlier recitation, or use a different phrase if it is a different limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baskin et al (US 2008/0032502) taken in combination with Qin et al (US 2017/0268338).
Regarding claim 12 Baskin teaches an abatement system for pyrophoric chemicals (para [0037], [0051]; figures 5: One problem with ALD processing systems that use pyrophoric precursor sources is that the precursor can leak from its source vessel and catch on fire due to contact with oxygen. This can present a significant safety hazard to equipment handlers under certain conditions. For example, if a pyrophoric material such as trimethyl aluminum (TMA) leaks from its source vessel into an air-tight enclosure box of low oxygen concentration, the pyrophoric material may smolder. However, if the enclosure is opened by an operator, the sudden increase in oxygen can cause the pyrophoric material to explode in a flash fire. Accordingly, methods and equipment are needed to detect pyrophoric source leaks to prevent such events. With continued reference to figure 5, a leak detector 64 is preferably provided at or near the bottom of the interior of the enclosure box 40. The leak detector 64 is typically only useful for detecting leakage of a liquid precursor source (as opposed to solid or gaseous sources) from the source vessel. In one embodiment, the leak detector 64 operatively communicates with a control system for automatically shutting off the valves associated with the pyrophoric precursor source vessel 66. Thus, if the flammable precursor leaks from the vessel, the flow of gases (e.g., carrier gases) through the vessel is preferably stopped to prevent any exacerbation of a possible fire caused by the leak.) comprising: one hazard volume (para [0052]; figures 5 and 7; A precursor source vessel 66 that can be supported on the pedestal 58 of the precursor enclosure box of figure 5. The source vessel 66 has a gas inlet and outlet connected to the gas connection assembly 60 of the enclosure box 40. Here, 

However, it would have been obvious to one ordinary skilled in the art to utilize leaking stoppage, airflow control and fast inerting and cooling method for the abatement system of pyrophoric chemicals, such that: the pyrophoric material present in the hazard volume is prevented from combustion therein and is abated in an oxygen-controlled environment of the one reaction column; because one problem with ALD (atomic layer deposition) processing systems that use pyrophoric precursor sources is that the precursor can leak from its source vessel and catch on fire due to contact with oxygen. This can present a significant safety hazard to equipment handlers under certain conditions (Baskin; para [0037]). Further, because the reaction chamber 100 here can be an ALD reactor (Baskin; para [0068], [0038]; figure 16). In addition, because the nitrogen injection technique has been widely employed, owing to the characteristics of nitrogen, such as inerting burning area and wide diffusion area (Qin; para [0003]). Further, in order to inject nitrogen to reduce the oxygen concentration, attain the purpose of inerting, and control the development of the spontaneous ignition (Qin; para [0005], [0047]). Furthermore, because as the oxygen concentration in the burning area is decreased rapidly, the fire is extinguished owing to oxygen depletion (Qin; para [0050)). Moreover, because the method integrates leaking stoppage, airflow control and fast inerting and cooling so as to efficiently prevent, control, and 
Therefore, it would have been obvious to one ordinary skilled in the art before the effective filing date of the invention to provide airflow control and fast inerting, as taught by Qin; with the abatement system for pyrophoric chemicals. as taught by Baskin; in order to efficiently prevent, control, and treat the spontaneous ignition (Qin; abstract; para [0004]).
Regarding claim 13, Baskin and Qin teach the system of claim 12. Baskin and Qin do not explicitly teach a system wherein nitrogen gas is introduced therein to control the combustion of the pyrophoric material and wherein the rate of nitrogen introduction is at any rate via at least one port from at least one source. However, it would have been obvious to one ordinary skilled in the art to provide a system wherein nitrogen gas is introduced therein to control the combustion of the pyrophoric material and wherein the rate of nitrogen introduction is at any rate via at least one port from at least one source; because one problem with ALD (atomic layer deposition) processing systems that use pyrophoric precursor sources is that the precursor can leak from its source vessel and catch on fire due to contact with oxygen. This can present a significant safety hazard to equipment handlers under certain conditions (Baskin; para [0037]). Further, because the reaction chamber 100 here can be an ALD reactor (Baskin; para [0068], [0038); figure 16). In addition, because the nitrogen injection technique has been widely employed, owing to the characteristics of nitrogen, such as inerting burning area and wide diffusion area (Qin; para [0003]). Further, in order to inject nitrogen to reduce the oxygen concentration, attain the purpose of inerting, and control the development of the spontaneous ignition (Qin; para (0005], (0047]). Furthermore, because as the oxygen concentration in the burning area is decreased rapidly, the fire is extinguished owing to oxygen depletion (Qin; para (00501). Moreover, because the method integrates leaking stoppage, airflow control and fast inerting and cooling so as to efficiently prevent, control, and treat the spontaneous ignition (Qin; abstract; para [0004}). Finally, 
Regarding claim 14, Baskin and Qin teach the system of claim 12. Baskin and Qin do not explicitly teach a system wherein the passageway leading from the at least one hazard volume to the at least one reaction column remains free of oxygen via at least one nitrogen gas source introducing nitrogen gas thereto. However, it would have been obvious to one ordinary skilled in the art to provide a
system wherein the passageway leading from the one hazard volume to the one reaction column remains free of oxygen via at least one nitrogen gas source introducing nitrogen gas thereto; because one problem with ALO (atomic layer deposition) processing systems that use pyrophoric precursor sources is that the precursor can leak from its source vessel and catch on fire due to contact with oxygen. This can present a significant safety hazard to equipment handlers under certain conditions (Baskin; para [0037]). Further, because the reaction chamber 100 here can be an ALD reactor (Baskin; para [0068], [0038]; figure 16). In addition, because the nitrogen injection technique has been widely employed, owing to the characteristics of nitrogen, such as inerting burning area and wide diffusion area (Qin; para [0003]). Further, in order to inject nitrogen to reduce the oxygen concentration, attain the purpose of inerting, and control the development of the spontaneous ignition (Qin; para [0005], [0047]). Furthermore, because as the oxygen concentration in the burning area is decreased rapidly, the fire is extinguished owing to oxygen depletion (Qin; para [0050]). Moreover, because the method integrates leaking stoppage, airflow control and fast inerting and cooling so as to efficiently prevent, control, and treat the spontaneous ignition (Qin; abstract; para [0004]); as lastly it is general knowledge that pyrophoric materials ignite spontaneously in air, in certain conditions, motivation to control hazard conditions in all parts of the system would be obvious.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baskin et al (US 2008/0032502) taken in combination with Qin et al (US 2017/0268338), as applied above and further in combination with Santini JR et al (US 2007/0299385).
Regarding claim 16, Baskin and Qin teach the system of claim 12; however Baskin and Qin do not teach a system wherein the at least one senor is restricted from sampling during the abate state and post-abate state wherein excessive exposure to pyrophoric material is prevented. Santini, on the other hand, teaches a system wherein microchip devices are provided that store and protect reacting components and secondary devices from the environment for a period of time until exposure to the environment is desired, where the secondary device is a sensor or sensing component (para [0023], [0033]). Santini does not exactly teach that the at least one sensor is restricted from sampling during the abate state and post-abate state wherein excessive exposure to pyrophoric material is prevented. However, it would have been obvious to one ordinary skilled in the art to ensure that the at least one sensor is restricted from sampling during the abate state and post-abate state wherein excessive exposure to pyrophoric material is prevented; because microchip devices are provided that store and protect reacting components and sensors from the environment for a period of time until exposure to the environment is desired (Santini; para [0023], [0033]). This is particularly useful when the chemicals or devices within the reservoir, which contain the secondary device (sensors), are sensitive to environmental conditions, for example, when the devices fail or materials foul following prolonged exposure to the environment (Santini; para [0007], [0009], [0033]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to store and protect reacting components and sensors from the environment for a period of time until exposure to the environment is desired, as taught by Santini; with the abatement system for pyrophoric chemicals, as taught by Baskin and Qin; because this is particularly useful when the chemicals or devices within the reservoir, which contain the secondary device (sensors), .
Allowable Subject Matter
Claims 1-11 and 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15, 17 and/or 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Baskin et al (US 2008/0032502) taken in combination with Qin et al (US 2017/0268338) is regarded as the closest relevant prior art.
Regarding claims 1-11, and 18-19, Regarding claim 12 Baskin teaches an abatement system for pyrophoric chemicals (para [0037], [0051]; figures 5: One problem with ALD processing systems that use pyrophoric precursor sources is that the precursor can leak from its source vessel and catch on fire due to contact with oxygen. This can present a significant safety hazard to equipment handlers under certain conditions. For example, if a pyrophoric material such as trimethyl aluminum (TMA) leaks from its source vessel into an air-tight enclosure box of low oxygen concentration, the pyrophoric material may smolder. However, if the enclosure is opened by an operator, the sudden increase in oxygen can cause the pyrophoric material to explode in a flash fire. Accordingly, methods and equipment are needed to detect pyrophoric source leaks to prevent such events. With continued reference to figure 5, a leak detector 64 is preferably provided at or near the bottom of the interior of the enclosure box 40. The leak detector 64 is typically only useful for detecting leakage of a liquid precursor source (as opposed to solid or gaseous sources) from the source vessel. In one embodiment, the leak detector 64 operatively communicates with a control system for automatically shutting off the valves associated with the However, Baskin does not teach at least one vaporizer; wherein the at least one hazard volume, the at least one vaporizer and the at least one reaction column are in fluid communication with each other; and wherein pyrophoric material present in the hazard volume is prevented from combustion by means of inerting gas therein and is abated in an oxygen-controlled environment of the at least one reaction column.
Tong et al (US 203/0057576) teaches an abatement system for pyrophoric chemicals (title; para [0004]; Wet abatement system for waste SiH4 (silane), which is pyrophoric.) comprising: at least one reaction column (para [0014]; figure 1; Here, chamber 10, where waste SiH4 gas is reacted with dissolved oxygen, can be thought as the reaction column.); and at least one sensor configured to detect the presence of a high temperature (para [0021]; figure 1; The controller monitors the sensors and the fusible links. If either of the temperature sensors show a high temperature or if any of the fusible links are broken, the water sprinklers are triggered, the air intake and exhaust flippers are closed, the oxygen supply into the chamber is cut off, and the N2 gas pump is shut down after pushing residue waste gas into the water-filled chamber.); wherein the at least one sensors initiate, cause to cease or otherwise alter the operation of the system (para [0021]; figure 1; The controller monitors the sensors and the fusible links. If either of the temperature sensors show a high temperature or if any of the fusible links are broken, the water sprinklers are triggered, the air intake and exhaust flippers are closed, the oxygen supply into the chamber is cut off, and the N2 gas pump is shut down after pushing residue waste gas into the water-filled chamber.). However, Tong does not teach at least one hazard volume; at least one vaporizer; the at least one sensor configured to detect the presence of the unintended release of pyrophoric materials; wherein the at least one hazard volume, the at least one vaporizer and the at least 
Regarding claim 15, Baskin and Qin teaches all limitations as set forth above, however, none of the prior art, alone or in combination, teaches or fairly suggests the system wherein the at least one reaction column includes swirl vanes configured to mix the reaction and prevent the deposition of solid reaction products therein.
Regarding claim 17, Baskin and Qin teaches all limitations as set forth above, however, none of the prior art, alone or in combination, teaches or fairly suggests the system wherein a hazard volume comprising an enclosed space configured to reduce or eliminate potential collection features to facilitate the collection of pyrophoric liquid in at least one gravity capture basin.
Regarding claim 20, Baskin and Qin teaches all limitations as set forth above, however, none of the prior art, alone or in combination, teaches or fairly suggests the system comprising: a ready state; an access state; and a standby state each able to transition an abate state by the signal of an alarm from a sensor in the system, the ready state and access state transition therebetween; an abate state wherein leaked material is abated upon an alarm condition; a post-abate state set for a duration of time to ensure that escaped pyrophoric materials have abated; and a recovery state that begins to initialize the sensors in the system to ascertain the presence of uncontrolled pyrophoric material therein.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References to Cox et al (US 2015/0251133) teaches plasma abatement reactor of compounds. Fox (US 2010/0119984) and Fox et al (US 2010/0008838) teaches abatement systems with controls. Shiban (US 6,315,960 and US 7,534,399) teaches pyrophoric gas treatment system for safe treatment. Chui et al (US 7,682,574) teaches an abatement reaction system with controller.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772